PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/853,716
Filing Date: 20 Apr 2020
Appellant(s): Flores, Pablo



__________________
Loren D. Pearson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/15/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/23/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Regarding appellant’s argument that Landers ‘389 in view of Marx ‘806 does not teach or suggest “a boot for preventing absorption of water in an unpreserved and undamaged fence post”, the boot is of polymer and epoxy providing for prevention of the absorption of water. The claims do not specify that the fence post is unpreserved or undamaged. As such, the argument is not germane to the rejection. The claims as recited read on Landers in view of Marx irrespective of the post being damaged or preserved.
	Regarding appellant’s argument that Landers in view of Marx does not disclose that the boot is “at least a forty-five-centimeter-tall [sic] boot, that covers fifteen centimeters above and thirty centimeters below”, Landers discloses wherein the boot “preferably has a length of about six feet” (col. 10, ll. 32-35) and wherein the boot is to be positioned above and below the decay section which is typically two feet above and below the ground line (col. 5, ll. 30-35) . Six feet is 183 centimeters and two feet is 61 centimeters. As such, the boot of Landers is at least 45 centimeters as claimed and wherein the boot is configured to cover to fifteen centimeters above and thirty centimeters below the soil line. Appellant’s argument that the claimed range is critical is irrelevant, as the primary reference of Landers teaches a boot size that falls within the claimed range.
The individual deficiencies of the Marx reference, specifically a ribbon on the boot, that differentiate it from the primary reference and the instant invention do not preclude Marx from being relied upon to modify the base reference. Marx is relied upon to teach that it is known and obvious to use a wooden post as a fence post. The structural makeup of the boot of Marx is not germane to the rejection.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRENT W HERRING/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        
Conferees:
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635           
                                                                                                                                                                                             /BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.